Citation Nr: 9919500	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-42 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland

THE ISSUE

Entitlement to an increased rating for postoperative chronic 
sinusitis with rhinitis and headaches, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
June 1992.  

This matter comes to the Board of Veterans' Appeals from a 
November 1994 rating decision by the VA RO which increased 
the rating, from 0 percent to 10 percent, for postoperative 
sinusitis with rhinitis and headaches.  The veteran appealed 
for a higher rating.  In an August 1998 decision, the RO 
increased the rating for the disability to 30 percent, and 
the veteran continues to appeal for a higher rating.


FINDING OF FACT

The veteran's service-connected postoperative chronic 
sinusitis with rhinitis and headaches is manifested by near 
constant sinusitis characterized by headaches, pain, sinus 
tenderness, and purulence.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for 
postoperative chronic sinusitis with rhinitis and headaches 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6510 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

During the veteran's 1983-1992 active service in the U.S. 
Army, she was seen for complaints of sinusitis and headaches.  

On a June 1992 VA general medical examination, the veteran 
reported a history of sinusitis and recent treatment with 
antibiotics.  The sinuses were nontender to palpation, and 
the nares were clear.  The diagnoses included history of 
sinusitis.  

On a July 1992 VA examination of the nose and sinuses, the 
veteran reported that she had previously had sinusitis and 
headaches and currently was not on any medication and was 
relatively asymptomatic.  The nasal cavities were normal.  
Turbinates were within normal limits with no evidence of 
drainage or infection.  Sinus X-rays were reported as normal.  
The impression was occasional rhinitis associated with 
headaches.  

By a September 1992 rating decision, the RO granted service 
connection for disabilities including occasional rhinitis 
with headaches, evaluated as noncompensably disabling.

Later medical records show episodic treatment for sinus 
complaints.  The veteran was admitted to the Augusta, Georgia 
VA Medical Center (VAMC) in February 1994 on a referral from 
the Columbia, South Carolina VAMC where she had been seen 2 
days earlier for nausea, vomiting, neck stiffness and 
photophobia.  At the Columbia VAMC, a spinal tap had been 
positive for 4,000 white blood cells, and she was referred to 
the Augusta VAMC for specialized ENT care.  Her admission 
diagnosis was complicated frontal sinusitis.  She underwent 
bilateral frontal sinus trephines.  There was a question of a 
cerebral spinal leak, which was not confirmed.  After a 
maximum debridement of the frontal sinuses was performed, a 
bilateral middle meatotomy for severe septal deviation was 
performed.  Because of the disease in the anterior ethmoid 
cavity, a right anterior ethmoidectomy was performed for a 
decompression of the acute sinusitis.  She had dramatic 
improvement and was discharged 10 days after admission on 
antibiotic medication.  The final diagnoses included 
postoperative sinusitis.

The veteran was readmitted to the Augusta VAMC in March 1994.  
It was reported that that a repeat CT scan after the 
February 1994 surgery had showed a persistent dehiscence in 
the posterior talo-frontal sinus with air fluid level in the 
frontal sinus.  She also had residual ethmoid disease despite 
topical steroids and antibiotic medication (Augmentin).  She 
underwent osteoplastic frontal sinusotomy with endoscopic 
bilateral middle meatal antrostomy and anterior 
ethmoidectomies.  She was discharged in April 1994; the 
diagnoses included chronic sinusitis with a dermoid cyst 
involvement of the frontal sinus.  

VA outpatient treatment records show follow-up visits 
following the sinus surgery from April through August 1994.  
These treatment records note that the veteran was doing well, 
and endoscopy examination noted the right frontal sinus was 
patent.  There was no report of a purulent discharge or other 
indication of active sinusitis.  In November 1994 the veteran 
had complaints of sinus drainage and congestion, but no 
headaches.  There was no purulent discharge from the nose.  
The frontal ethmoid sinuses had some dried secretions but 
were patent.  The diagnosis was status post osteoplastic 
frontal sinusotomy now with early signs of infection.  
Antibiotics were prescribed, and she was to return to the 
clinic in two to three months.  In an outpatient clinic note 
in February 1995, the veteran had complaints of sinus 
infection for two months with frontal headaches.  She 
reported she had been on numerous antibiotic medications.  
The right nostril had an enlarged erythematous turbinate.  
The left naris was without discharge, erythema, or lesions.  
There was no sinus tenderness to palpation and the frontal, 
ethmoid, and paranasal sinuses were opened.  The diagnosis 
was status post osteoplastic frontal sinusotomy with a 
sinuscope showing that the ethmoid and frontal sinuses were 
open and without polypectomies.  

Clinical records from Springwood Lake Family Practice show 
treatment beginning in February 1993 for multiple conditions, 
primarily asthma.  

A November 1994 RO decision assigned a temporary total 
convalescent rating (38 C.F.R. § 4.30) from February through 
May 1994, based on sinus surgery.  Thereafter, an increased 
rating of 10 percent was assigned for postoperative sinusitis 
with rhinitis and headaches.

Additional private medical records show that in December 1994 
there was an assessment of acute sinusitis/right otitis media 
with a gastrointestinal upset.  The veteran was given Ceftin 
(an antibiotic) as well as symptomatic medications including 
decongestants.  She was to return in 2 to 3 days if she was 
no better.  She returned in early January 1995 with an 
assessment of persistent sinusitis and bilateral serous 
otitis media.  Antibiotic medications were continued.  Ten 
days later she returned and the doctor stated that with her 
complicated previous medical history she would be returned to 
an ear, nose, throat (ENT) surgeon.  In April 1995 she 
reported right ear pain and pressure for the past several 
days with a flare-up of her chronic sinus congestion.  She 
was tender over the right maxillary sinus with boggy nasal 
mucosa.  Antibiotic medication was prescribed.  In June 1995 
she had complaints of recurrent head congestion.  There was 
some tenderness over the right maxillary sinus.  The 
assessment was recurrent sinusitis, and, again, antibiotic 
medication was prescribed.  Later in June 1995 it was noted 
that she had developed a reaction to Augmentin.  

VA outpatient treatment records show the veteran was seen at 
the Columbia VAMC in May 1996 for headaches complaints.  It 
was reported that that the symptoms were similar to previous 
meningitis headaches.  It was reported that that she was 
going to the Augusta VAMC for a head scan the next day.  The 
diagnosed was chronic headaches.

The veteran was seen again at the Springwood Lake Family 
Practice at the end of May 1996 for a cough and congestion 
since the previous week.  She had taken over-the-counter 
medications without relief.  There was tenderness to 
palpation beneath the eyes, more so on the right.  The 
assessment was sinusitis/bronchitis, allergic rhinitis, and 
severe facial acne.  Antibiotics were prescribed.  A week 
later in June 1996, it was noted she was improved, but not 
completely.  The assessment was sinusitis/bronchitis.  It was 
noted that she was to continue on antibiotics for a full 14-
day course of treatment.  

The veteran testified at a hearing at the RO in July 1996.  
She said she had headaches 2 to 3 days a week and that the 
headaches were so severe that they awakened her from sleep.  
At the hearing she submitted a letter from her supervisor, a 
registered nurse, who stated that the veteran had respiratory 
problems with headaches and repetitive sinus infections.  The 
supervisor added that the veteran's medical condition had 
interfered with her employment.  The veteran also submitted a 
statement from her sister who related the physical and mental 
stress caused by her sinus.  

In an August 1996 record from the Columbia VAMC, it was 
related that the veteran reportedly had an allergic reaction 
with a seizure after taking antibiotic medication for an 
ear/sinus infection.  The next day show was seen again for 
complaints of a dry cough, chest pain, and ear pain.  She had 
tenderness of the frontal sinuses.  The diagnosis was upper 
respiratory infection verses sinusitis.

In September 1996, Stephen Serbian, M.D., a private 
neurologist noted that the veteran gave a history of a 
seizure after an allergic reaction to antibiotic medication. 
She reported that she had chronic sinus infections.  An EEG 
and a brain scan were normal.

On a February 1998 VA neurological examination, the veteran 
reported headaches approximately three times a month, lasting 
2 to 3 days, responding to Percocet or intramuscular 
injection.  They occurred without an aura and are located in 
the right frontotemporal area.  There is no accompanying 
nausea or vomiting and no visual or neurological symptoms.  
Examination showed no sinus tenderness, and no neurological 
abnormalities were described.  The impression was sinus 
headaches with normal neurological examination.  

On a February 1998 VA ENT examination, the veteran reported 
sinus symptoms about three times a month.  Examination showed 
a significant nasoseptal deviation to the right with total 
obstruction of the right nasal cavity.  The mucosa was 
moderately to severely congested.  The right osteal meatus 
complex was not visualized.  The left osteal medial complex 
revealed a polyp.  There was no purulence, clear rhinorrhea 
was noted.  There was no facial tenderness.  The impression 
was chronic sinusitis and allergic rhinitis.  

In August 1998 the RO increased the disability rating for 
postoperative chronic sinusitis with rhinitis and headaches, 
status post frontal sinus surgery, to 30 percent.

Additional private medical records, dated to December 1998, 
show the veteran was treated for various medical conditions 
including sinusitis and headaches.  At times sinus purulence 
was noted and antibiotics were prescribed. 

II. Analysis

The veteran's claim for an increase in a 30 percent rating 
for service-connected postoperative sinusitis with rhinitis 
and headaches is well grounded, meaning plausible.  The RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with her claim.  38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by the application of the 
schedule for ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Regulations concerning rating respiratory conditions changed 
during the pendency of the veteran's appeal, and she is 
entitled to the version of the regulations that is most 
favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308, 
(1990). 

Under the rating criteria in effect prior to October 7, 1996, 
a 30 percent rating is assigned for sinusitis when the 
condition is severe, with frequent incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is warranted for postoperative sinusitis following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).  

Under the revised criteria which became effective on October 
7, 1996, a 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than six episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  (Note: 
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)  A 
50 percent rating is warranted for sinusitis following 
radical surgery, with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinuses, and purulent discharge or crusting 
after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic 
Code 6510 (1998).  

The veteran underwent sinus surgery in February 1994.  She 
had continued complications and symptoms and was readmitted 
for further sinus surgery in March 1994.  Following the March 
1994 admission, there were no postoperative complications, 
including osteomyelitis, nor is there any indication of any 
additional surgical treatment since March 1994.  The 
evidence, however, reflects that she has had continued 
episodes of sinusitis, including episodes requiring prolonged 
antibiotic treatment.  The current diagnosis is chronic 
sinusitis and she reports multiple episodes a month.  While 
the last VA examination in February 1998 did not show 
purulence or crusting, there was moderate to severe 
congestion of the nasal mucosa, and additional medical 
records dated to December 1998 show sinus purulence, 
headaches, and continued antibiotic treatment.

The veteran has had sinus surgeries and postoperatively has 
near continuous sinusitis characterized by headaches, pain, 
sinus tenderness, and purulence.  With application of the 
benefit-of-the-doubt-rule (38 U.S.C.A. § 5107(b)), it is the 
judgment of the Board that the criteria for a higher rating 
of 50 percent have been met (under either the old or new 
rating criteria) for postoperative chronic sinusitis with 
rhinitis and headaches.






ORDER

An increased rating, to 50 percent, for postoperative chronic 
sinusitis with rhinitis and headaches is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals




 

